Citation Nr: 1518797	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-31 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for a back disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for Dupuytren's contracture of the right hand, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117 and as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for Dupuytren's contracture of the left hand, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117 and as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for a breathing disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 

6.  Entitlement to service connection for dysphagia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 

7.  Entitlement to service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117 and as secondary to service-connected tinnitus.

8.  Entitlement to service connection for a right leg disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117 and as secondary to a back disorder.

9.  Entitlement to service connection for a left leg disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117 and as secondary to a back disorder. 

10.  Entitlement to service connection for a right foot disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117 and as secondary to a back disorder.

11.  Entitlement to service connection for a left foot disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117 and as secondary to a back disorder.

12.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117 and as secondary to an acquired psychiatric disorder.

13.  Entitlement to service connection for substance abuse as secondary to an acquired psychiatric disorder.

14.  Entitlement to service connection for a liver disorder, to include as secondary to substance abuse.

15.  Entitlement to an initial schedular disability rating in excess of 30 percent for irritable bowel syndrome.

16.  Entitlement to a schedular disability rating higher than 10 percent for tinnitus.

17.  Entitlement to a disability rating higher than 20 percent for hearing loss.

18.  Entitlement to a temporary total evaluation for surgery to treat Dupuytren's contractures of the hands based on hospital treatment or convalescence.

19.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to September 1979, from October to December 1984, and from November 1990 to September 1991, as well as additional periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010, January 2013, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Regarding the Veteran's claims for service connection for various acquired psychiatric disorders, the Board notes that the United States Court of Veterans Claims (Court) has held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran filed claims seeking service connection for what he identified separately as depression, anxiety, and PTSD.  The Board notes that the Veteran has been treated over the course of the claim period for a multitude of acquired psychiatric disorders.  The Board thus concludes that the Veteran is seeking service connection not just for one acquired psychiatric disorder but more broadly for any acquired psychiatric disability, including, but not limited to, depression, anxiety, and PTSD.  The Board thus finds that the Veteran's claim is more properly characterized as one for an acquired psychiatric disorder.

(The decision below addresses the Veteran's claims for increased ratings for his service-connected irritable bowel syndrome and tinnitus.  The remaining claims are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  The Veteran experiences chronic diarrhea three to four times per day, as well as frequent abdominal cramps and occasional nausea that equate to frequent episodes of bowel disturbance with abdominal distress.  

2.  The Veteran failed to report for a scheduled VA examination in conjunction with his claim for entitlement to an initial disability rating in excess of 30 percent for irritable bowel syndrome; good cause for his failure to report has not been shown.

3.  The Veteran experiences recurrent bilateral tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial schedular disability rating in excess of 30 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2014).

2.  There is no legal basis for the assignment of a schedular evaluation higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision as to the claims decided herein has been accomplished.  In this respect, through a May 2012 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the May 2012 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned May 2012 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the May 2012 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  Records of post-service treatment the Veteran has received from both private and VA treatment providers have been associated with the claims file.  The Veteran also underwent VA examinations in August 2010, July 2011, and November 2012; reports of these examinations are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the Veteran's statements and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  In December 2013, the AOJ was informed that the Veteran failed to report to his scheduled VA examination to assess his claim for an increased rating for his service-connected irritable bowel syndrome.  As described in greater detail below, the scheduled examination was necessary to decide that issue.  Neither the Veteran or his representative has provided an explanation for the Veteran's failure to report.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 3.655; Turk v. Peake, 21 Vet. App. 565, 569 (2008).  Additionally, the Veteran and his representative have both submitted written argument in support of his claims.  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has also found that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Additionally, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Turning first to the Veteran's claim for entitlement to an initial schedular disability rating in excess of 30 percent for irritable bowel syndrome, the Board notes that the disability has been rated under Diagnostic Code 7319, governing irritable colon syndrome.  38 C.F.R. § 4.114.  Under Diagnostic Code 7319, a maximum 30 percent schedular evaluation is warranted for severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

A review of the current medical evidence reveals that the Veteran underwent VA examination in November 2012 in connection with his irritable bowel syndrome claim; he was additionally scheduled for further VA examination in December 2013 but did not report to that examination, as discussed below.  Report of the November 2012 VA examination reflects that the Veteran complained of experiencing chronic diarrhea three to four times per day.  He also reported experiencing frequent abdominal cramps and occasional nausea, but no vomiting was reported.  The examiner diagnosed the Veteran with irritable bowel syndrome and found his symptoms to equate to frequent episodes of bowel disturbance with abdominal distress.  VA treatment records further document complaints of "irregular bowel habits" since the Veteran's time in service. 

When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA must take action in accordance with 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  When a claimant, without good cause, fails to report for a VA examination based on a claim for increase, "the claim shall be denied."  38 C.F.R. § 3.655(b).

As indicated above, in December 2013, the AOJ was notified that the Veteran failed to report to his scheduled VA examination to assess his claim for increase for irritable bowel syndrome.  There is no evidence demonstrating that the Veteran had an adequate reason or "good cause" for failing to report to be examined.  See 38 C.F.R. § 3.655.  The Board notes the evidence of record does not show that the Veteran has claimed that he was unaware of the scheduled examination.  The Board emphasizes it is important that the Veteran make efforts to assist VA in obtaining information and evidence relevant to substantiate his claims, to include reporting for a scheduled VA examination, explaining his inability to report for a VA examination, or to ensure that VA is apprised of his current address.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds no good cause for the Veteran's failure to appear for the examination.

The Board thus finds that a higher schedular rating is not warranted for the Veteran's irritable bowel syndrome.  As noted above, he is already receiving the maximum rating of 30 percent under Diagnostic Code 7319.  The criteria provide for the 30 percent rating when there are severe symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The November 2012 VA examination establishes that the Veteran does not experience such severe symptoms; he was found at that time specifically to experience frequent episodes of bowel disturbance with abdominal distress.  These symptoms do not even rise to the level of the 30 percent rating initially assigned.  Further, as noted above, a 30 percent disability rating is the highest available under Diagnostic Code 7319; thus, any schedular rating over 30 percent is not warranted.  See 38 C.F.R. § 4.114.  Thus, a higher schedular rating is not allowable.

The Board further finds no basis for evaluating the Veteran's service-connected irritable bowel syndrome under any other provisions pertaining to the digestive system.  The disability is already specifically contemplated by the Diagnostic Code for "irritable colon syndrome," which means that it is inappropriate to rate under any other Diagnostic Code.  See 38 C.F.R. § 4.20 (2014).  

Further, the Board notes that the Veteran failed to report for a scheduled examination without good cause.  As noted above, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, VA regulations require specific action to be taken in accordance with 38 C.F.R. § 3.655(b) as appropriate.  38 C.F.R. § 3.655(a).  Paragraph (b) of 38 C.F.R. § 3.655 specifies that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Because the available record does not provide a basis for awarding the benefit sought, because the Veteran failed to report for his scheduled VA examination, and because this matter arises from an original claim, it must be rated on the available record.  38 C.F.R. § 3.655(b).

Regarding the Veteran's claim for an increased rating for his service-connected tinnitus, the Board notes that relevant evidence of record consists of reports of VA examinations provided to the Veteran in August 2010 and July 2011, as well as records of the Veteran's ongoing treatment by VA and private treatment providers.  Reports of the August 2010 and July 2011 VA examinations both reflect that the Veteran reported experiencing constant bilateral hearing loss and tinnitus that caused him to have difficulty understanding speech.  Records from the Veteran's ongoing treatment from private and VA providers reflect that he has continually reported experiencing tinnitus.  The Board notes, first, that VA examinations conducted during the pendency of the claim reflect that the Veteran has recurrent bilateral tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which provides that a maximum schedular rating of 10 percent is to be assigned for recurrent tinnitus.  Note 2 following the Diagnostic Code states:  "assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."  38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).

The evidence reflects that the Veteran experiences constant bilateral tinnitus.  He has been assigned a 10 percent disability rating throughout the pendency of the claim.  Because 10 percent is the highest schedular rating allowed for tinnitus, there is no legal basis for the assignment of a higher schedular rating.

The Board notes that the assignment of separate 10 percent ratings for each ear is not permissible.  According to Note 2, only a single evaluation for recurrent tinnitus is allowable.  The United States Court of Appeals for the Federal Circuit has affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing previous versions of Diagnostic Code 6260).  Consequently, the claim for a higher schedular rating for tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER

Entitlement to a schedular disability rating higher than 10 percent for tinnitus is denied.

Entitlement to an initial schedular disability rating in excess of 30 percent for irritable bowel syndrome is denied.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's remaining claims.

As an initial matter, the Board notes that the record contains a document dated in January 2011 reflecting the Veteran's award of disability benefits from the Social Security Administration (SSA); however, no medical records substantiating the award document are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic multi-symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.  A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes-but, importantly, is not limited to-chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an otherwise qualifying illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment with both private and VA treatment providers, and reports of VA examinations conducted in August 2010, November 2010, July 2011, November 2012, May 2014, and February 2015.  Review of the Veteran's service treatment records reveals that he sprained his left ankle in June 1977, during his first period of service, and was seen the following month for complaints of stiffness in his left leg for a year.  At that time, he was diagnosed with chondromalacia, although no clinical evidence of bone, joint, or muscle injury was observed.  At his July 1979 separation medical examination, no abnormalities were noted, and the Veteran made no complaints at his July 1979 separation report of medical history.  

At a pre-entrance report of medical examination conducted in June 1984, the Veteran was noted to have recently sprained his low back.  He was seen by the Entrance Physical Standards Board in October 1984, the day he entered active duty; at that time, he was noted to have a history of chronic back pain and found not to meet induction standards.  He was discharged in December 1984.  On a November 1989 report of medical history, the Veteran reported recurrent back pain; however, the examining physician noted only that the Veteran had sprained his back in 1984 and had "bed rest for a day, then full recovery" without residuals.

At separation from his final period of service, the Veteran underwent medical examination in August 1991; at that time, no abnormalities were noted, and the Veteran reported that he was in "good health" and not taking any medication.  On his separation report of medical history, the Veteran responded "Yes" when asked if he experienced depression or excessive worry; however, no diagnosis was assigned at the time.  Similarly, on reports of medical history and at examinations conducted during the Veteran's Reserve service in 1993 and 1997, he complained of swollen and painful joints, but the reviewing physicians noted that the complaint referred only to an instance of cellulitis of the right knee in 1984, which had resolved without residuals.  At examinations conducted in 1993, 1994, 1997, and 1998, the Veteran denied experiencing any medical problems whatsoever.

Since service, the Veteran has sought treatment for complaints of multiple physical and psychiatric problems.  He has been seen on an ongoing basis at VA facilities for treatment of alcohol and cocaine dependence.  At an October 2005 psychiatric treatment visit, the Veteran reported that his psychiatric problems began in the mid-1990s and stated that he experienced chronic episodes of depression.  At that time, his treatment provider found that he did not meet the full profile for depression.  At an August 2010 VA intake evaluation, the Veteran complained of nightmares, flashbacks, and cocaine dependence and was assessed with depression and PTSD.  However, at a comprehensive follow-up visit in October 2010, the Veteran was diagnosed with anxiety disorder and depressive disorder but found not to experience PTSD.  At a later visit in December 2011, the Veteran was evaluated for PTSD but assigned diagnoses of depressive disorder and anxiety disorder; PTSD was to be ruled out.  He was assigned a diagnosis of anxiety disorder in May 2014 and of depression in June 2014 and has continued to seek psychiatric treatment with VA providers throughout the appeal period.

The Veteran has also been seen for multiple physical complaints.  He was seen in August 2001 for contractions of the tendons in his fingers and for complaints of depression and anxiety.  In January 2002 he was again seen for "gradual stiffening and contractures of the fingers," which he reported began in 1999.  He underwent surgery for Dupuytren's contracture of the left hand in October 2002 and of the right hand in June 2014 and has continued to be seen for complaints of bilateral hand pain.  In February 2006, he was seen for breathing problems, at which time pulmonary function testing showed moderate chronic obstructive pulmonary disease (COPD).  This diagnosis was confirmed via an April 2011 x-ray.  Also in April 2011, the Veteran underwent barium swallow testing to address his complaints of dysphagia; results of the test showed "significant pooling in the vallecula and piriformis," but no diagnosis was assigned.  In May 2011, the Veteran underwent an echogram study of the liver, which revealed hepatomegaly and fibrofatty changes of the liver, but again no diagnosis was assigned.  He was first seen for complaints of headache in May 2014; at that time, he reported that the headaches had begun three months prior.  He was diagnosed with headaches.  

The Veteran complained of back pain at an April 2011 treatment visit, which also showed degenerative changes in the thoracolumbar spine.  He was seen on multiple occasions in 2011 for complaints of chronic back pain.  He was seen in November 2011 for complaints of left ankle pain and was given an ankle brace at that time, although no diagnosis was assigned.  He was again seen for complaints of left foot pain in February 2013; at that time, x-ray study showed mild degenerative changes in the foot.  At that time, he reported that he was unable to work due to the Dupuytren's contractures of his hands.  In November 2013, he was seen for complaints of right leg pain that started at his hip and radiated to his knee; no diagnosis was assigned.  He was seen in January 2014 for complaints of bilateral heel pain and was given shoe inserts, but again no diagnosis was assigned.  

The Veteran underwent VA examinations in August 2010, November 2010, July 2011, November 2012, May 2014, and February 2015.  Report of the August 2010 audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
55
65
LEFT
35
45
45
65
75

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 64 percent in the left ear.  

Similarly, at a July 2011 VA audiological examination, the Veteran complained of difficulty hearing and understanding speech and stated that he had to repeatedly ask people to repeat themselves.  Report of the July 2011 audiological evaluation revealed pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
45
70
LEFT
45
55
65
75
80

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 76 percent in the left ear.  

Report of the VA psychiatric examination conducted in November 2010 reflects that the Veteran reported witnessing a fatal helicopter crash and incoming missile fire in service.  He stated that his symptoms of anxiety and depression began in approximately 1997, which coincided with the onset of his alcohol and cocaine abuse.  He was diagnosed with major depression and generalized anxiety disorder that was found to be related not to service, but to his ongoing cocaine and alcohol abuse.  The examiner found that none of the Veteran's symptoms was attributable to his time in service; he also concluded that the Veteran's symptom profile did not meet the requirement for a diagnosis of PTSD.  At a second VA psychiatric examination conducted in March 2012, the Veteran was assigned a diagnosis with mood disorder, as well as polysubstance dependence.  The examiner specifically found that the Veteran had not ever been clinically diagnosed with PTSD and had not actually experienced PTSD at any time since service.  The examiner found the Veteran's social and occupational problems to be "largely attributable to his drug and alcohol problems," not to his time on active duty.

A VA Gulf War examination was conducted in November 2012; at that time, the only affected system was noted to be the gastrointestinal system.  The Veteran was diagnosed with irritable bowel syndrome, but no other symptoms were discussed in the context of diagnosis or etiology.

The Veteran underwent VA examination for headaches in May 2014.  At that time,  the examiner diagnosed the Veteran with "headaches, not otherwise specified" and noted that he reported having experienced an "almost constant headache" for the past two to three years.  The examiner opined that the headaches are not likely linked to service, pointing out that their characteristic sudden onset was "not a characteristic headache pattern and should be further evaluated with his physician."  An addendum opinion was issued in February 2015, at which time the VA examiner opined that the Veteran's headaches were not likely caused or worsened by his service-connected tinnitus.  In so finding, the examiner pointed out that the Veteran had not reported tinnitus as a trigger for headaches.  The examiner also noted that medical literature did not support tinnitus as an etiology for migraine or other headaches, citing multiple sources in support of this finding.

The Veteran has also submitted multiple written statements concerning his claims.  In multiple stressor statements, including in May and July 2010, the Veteran described witnessing a fatal helicopter crash and experiencing missile attacks on his base while in Southwest Asia.  He has also stated on multiple occasions, including in letters submitted in 2011 and 2012, that he continues to experience nightmares and flashbacks from those experiences.  In particular, the Veteran submitted a letter in June 2012 in which he complained of flashbacks of his Southwest Asia service, which he stated he dealt with by drinking and using cocaine.  A friend submitted a letter in June 2012 attesting to the Veteran's "struggles with addictions, stress and flashbacks from his military days."  Additionally, the Veteran submitted a letter in July 2011 in which he attributed his bilateral Dupuytren's contractures to handling and firing weapons in service.  In November 2011, the Veteran reported that he had experienced lower back and bilateral leg and foot pain that had begun in service in 1984 and continued to the present.  He stated in an April 2012 letter that he was unable to work due to his multiple disabilities.

The Veteran has also submitted private opinions in relation to his claim.  In an August 2014 report, a private physician diagnosed the Veteran with migraine headaches, which he reported he had experienced for "a number of years."  At that time, the Veteran reported that his headaches had begun in service.  The examiner found the Veteran to be unemployable due to his headaches, which he stated were "as likely as not ... aggravated by service connected tinnitus."  By way of rationale, the physician cited a medical article but otherwise offered no explanation.  In addition, in March 2015, a private psychologist examined the Veteran and diagnosed him with depressive disorder "due to another medical condition," which she identified as his service-connected irritable bowel syndrome, hearing loss, and tinnitus.  She opined that the Veteran is unable to work due to his depressive disorder and noted his report of being "afraid to leave the house" due to irritable bowel syndrome.  In opining that his depressive disorder has been caused by his service-connected disabilities, the psychologist pointed to medical articles suggesting an etiological link between depression and tinnitus and noting that substance abuse often co-occurs with psychiatric disabilities. 

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

In light of the above considerations, the Board concludes that further medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for headaches; a breathing disorder; a sleep disorder; dysphagia; bilateral Dupuytren's contractures; and disorders of the back, legs, and feet; all to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  38 U.S.C.A. § 5103A (West 2014).  In this case, the Veteran reports that he has had numerous symptoms since serving on active duty during the Persian Gulf War, and claims that he now suffers from a variety of symptoms that are manifestations of a chronic disability or disabilities that began during military service or are the result of undiagnosed illness or medically unexplained illness.  

Therefore, in light of the above, the Board finds that VA examination should be afforded the Veteran regarding his claims for service connection for headaches; a breathing disorder; a sleep disorder; dysphagia; bilateral Dupuytren's contractures; and disorders of the back, legs, and feet, all to include his service in the Persian Gulf area.  Such examination must include a well-reasoned medical opinion addressing the nature and etiology of any diagnosed headaches; breathing disorder; sleep disorder; dysphagia; bilateral Dupuytren's contractures; or disorder of the back, legs, or feet that is found to be present.  The opinion must be based upon consideration of the Veteran's documented history and assertions through review of the claims file.  As for each complaint, the examiner must comment as to whether the Veteran suffers from any diagnosable disability and whether any diagnosed disability, including particularly (but not limited to) migraines or other headaches, COPD, dysphagia, Dupuytren's contractures, or degenerative changes of the thoracolumbar spine or feet, is related to the Veteran's period of military service.  See 38 U.S.C.A. § 5103A(d) (West 2014).

The examiner must also identify any objective indications of the Veteran's claimed headaches; breathing disorder; sleep disorder; dysphagia; bilateral Dupuytren's contractures; and disorders of the back, legs, and feet.  With respect to each complaint or symptom reported by the Veteran, the examiner must specifically state whether such complaint is attributable to a known diagnostic entity.  If the Veteran's claimed symptom(s) are found to be attributable to a known diagnostic entity, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the diagnosed entity is related to any period of active military service.  The Board further notes, as described above, that the Veteran has been diagnosed with a multitude of disorders, including migraines and other headaches, COPD, dysphagia, Dupuytren's contractures, and degenerative changes of the thoracolumbar spine or feet.  Thus, on remand, the VA examiner tasked with examining the Veteran must offer a comprehensive analysis-and diagnosis, if possible-of all the Veteran's stated symptoms and must clearly explain to what diagnosed disability or chronic multi-symptom illness, if any, each of the Veteran's symptoms is attributable.  

Further, the Board notes that the Veteran has contended that his claimed leg and foot disorders developed secondary to a back disorder, for which he is also seeking service connection.  In addition, the Veteran has claimed that his bilateral Dupuytren's contractures may have developed secondary to his acquired psychiatric disorder, or to the substance abuse he contends is traceable to his psychiatric difficulties.  However, no VA examination has addressed these contentions.  Thus, on remand, the VA examiner must also provide an etiological opinion concerning whether it is at least as likely as not that his claimed Dupuytren's contractures were caused or worsened by his acquired psychiatric disorder or substance abuse.  The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's claimed leg and foot disorders were caused or worsened by his claimed back disorder.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for bilateral Dupuytren's contractures as secondary to acquired psychiatric disorder or substance abuse and disorders of the legs and feet as secondary to a back disorder.  38 U.S.C.A. § 5103A (West 2014). 

In addition, insofar as the Veteran's claim contains allegations that he experiences a back disorder that is related to service, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2014), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  If a disorder noted at the time of a Veteran's examination, acceptance, and enrollment into service undergoes an increase in severity during service, it is presumed that the disability was aggravated by service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  Aggravation may not be conceded, however, if the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).

In this case, the Veteran was noted to have a back sprain at his June 1984 pre-entrance report of medical examination; a medical examination conducted on the day of his entrance into that period of service found him to be medically unfit for service, and he was discharged two months later.  The Board thus finds that the Veteran had a back disorder that was noted at entry; thus, the question becomes whether such a disorder was aggravated by his service.  To address this question, on remand the VA examiner must provide a well-reasoned opinion as to whether the Veteran's disorder, diagnosed in June and October 1984 as a back sprain, underwent any worsening during the Veteran's time on active duty.  See 38 U.S.C.A. § 5103A.

Regarding his claim for an increased rating for hearing loss, the Veteran underwent VA examination most recently in July 2011.  However, the Board finds that the Veteran's contentions in his March 2015 private psychological examination concerning the effect of hearing loss on employability suggests that his hearing loss may have worsened.  The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that his hearing loss has worsened since his last examination.  Thus, in light of the fact that the most recent VA examination was conducted in 2011, nearly four years ago, and due to his reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his bilateral hearing loss.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

Regarding the Veteran's claim for entitlement to a TDIU, the Board notes that no VA examiner has, to date, offered a comprehensive evaluation as to whether the Veteran's service-connected disabilities, without regard to his age or non-service-connected disorders, combine to render him unemployable in work commensurate with his education and work experience.  In that connection, the Board notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Thus, the Board finds that additional VA medical opinion is required to address these contentions.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of all of the Veteran's service-connected disabilities, when considered together, on the Veteran's unemployability.  This opinion must specifically discuss the Veteran's education and employment history in evaluating whether the Veteran, either currently or at any point during the claim period, has been rendered unable to obtain or maintain employment due solely to his service-connected disabilities-irritable bowel syndrome, hearing loss, and tinnitus-as well as any disabilities that are service connected as a result of the development directed herein.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

(Concerning the claim for entitlement to a temporary total evaluation for surgery to treat Dupuytren's contractures of the hands based on hospital treatment or convalescence, because a grant of service connection for Dupuytren's contractures could affect the claim for entitlement to a temporary total evaluation, the Board finds that the claim for entitlement to a temporary total evaluation is inextricably intertwined with the claims for entitlement to service connection for bilateral Dupuytren's contractures.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As resolution of the claims for service connection could well impact the claim for entitlement to a temporary total evaluation, these issues must be considered together.)

In view of the foregoing, the case is REMANDED for the following action:

1.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

2.  The Veteran must be scheduled for VA examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).  The examiner(s) must consider the Veteran's documented history and his contentions, particularly those concerning his claims that he has experienced problems with breathing, sleep, dysphagia, headaches, back pain, leg and foot pain, and bilateral Dupuytren's contractures since his deployment to Southwest Asia during the Persian Gulf War.

Undiagnosed illness-The examiner must provide a diagnosis for each disorder manifested by headaches; breathing problems; sleep problems; dysphagia; bilateral Dupuytren's contractures; and problems of the back, legs, and feet that the Veteran currently experiences or has experienced at any time during the claim period.  For each such diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to his periods of military service.  The examiner must discuss the Veteran's statements concerning continuity of symptomatology in the context of any negative opinion.

The examiner must also determine whether any such headaches; breathing disorder; sleep disorder; dysphagia; bilateral Dupuytren's contractures; or disorders of the back, legs, or feet cannot be attributed to any known clinical diagnosis.

(A)  The examiner must note and detail all reported symptoms related to the Veteran's complaints of problems with breathing, sleep, dysphagia, headaches, back pain, leg and foot pain, and bilateral Dupuytren's contractures.  The examiner must provide details about the onset, frequency, duration, and severity of all complaints relating to each claimed symptom, and indicate what precipitates and what relieves it.  (If additional examination is deemed warranted by other specialists in order to ascertain the nature or etiology of the symptoms, this development must be conducted.)

(B) The examiner must expressly state whether there are clinical, objective indications that the Veteran is suffering from symptoms relative to problems with breathing, sleep, dysphagia, headaches, back pain, leg and foot pain, and bilateral Dupuytren's contractures.

(C) If there are objective indications that the Veteran is suffering from such symptoms, the examiner must determine whether these symptoms can be attributed to any known clinical diagnosis or to a chronic multi-symptom illness, such as chronic fatigue syndrome, IBS, or fibromyalgia.  For those symptoms and conditions that cannot be attributed to a known clinical diagnosis or chronic multi-symptom illness, the examiner must determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Persian Gulf War, or that the undiagnosed illness was caused by a supervening condition or event that occurred since the Veteran's departure from service during the Persian Gulf War.

(D) For all illnesses for which the Veteran is provided a diagnosis, including his currently assigned diagnoses of migraines or other headaches, COPD, dysphagia, Dupuytren's contractures, and degenerative changes of the thoracolumbar spine or feet, the examiner must opine as to whether it is at least as likely as not that any such disability began in or was worsened by the Veteran's time on active duty.

Secondary service connection-The examiner(s) must provide an etiological opinion as to whether any diagnosed Dupuytren's contractures have been caused or chronically worsened by his acquired psychiatric disorder and/or substance abuse.  An opinion must also be provided as to whether any diagnosed right or left leg or right or left foot disorder has been caused or chronically worsened by his claimed back disorder.  In the context of any negative opinion, the examiner(s) should explain the medical principles and/or evidence that leads to each conclusion.

Pre-existing back disorder-Regarding the Veteran's claimed back disorder, the examiner must review the claims file and medical history, examine the Veteran, and opine as to whether the Veteran's claimed back disorder, diagnosed in June and October 1984 as a back sprain, underwent any chronic worsening during his time on active duty.

Hearing loss-The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected hearing loss.  In particular, puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  38 C.F.R. § 4.85(a) (2014).  The examiner must provide a full description of all functional deficits caused by any hearing loss.  See Martinak, 21 Vet. App. at 455.  If no such deficits are found, this should be explained.  A complete rationale must be given for all opinions and conclusions expressed.

The examiner(s) must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain all opinions.

3.  The Veteran must also be scheduled for an examination concerning his claim for a TDIU and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to the occupational impairments the Veteran experiences due to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.  The March 2015 private psychologist's opinion, as well as the Veteran's contentions regarding his inability to work, must be discussed in the context of any negative opinion.  A comprehensive explanation for all opinions expressed must be provided, including a thorough discussion of the Veteran's education and occupational experience as it pertains to his employability.  

The Board notes that the opinion regarding the Veteran's employability must be provided based on the effects of the Veteran's service-connected disabilities together, not based on the effects of each disability singularly.  The Veteran's service-connected disabilities are as follows: irritable bowel syndrome, hearing loss, and tinnitus.  The examiner must also consider any disabilities that are service connected as a result of the development directed in this remand.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


